           Case 1:16-cv-00232-CKK Document 82 Filed 07/05/19 Page 1 of 1



UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
------------------------------------------------------------------------x
TIMOTHY KARCHER, et al.,                                                :
                                                                        :
                   Plaintiffs,                                          :
                                                                        :   Case No. 16-cv-00232 (CKK)
-against-                                                               :
                                                                        :
ISLAMIC REPUBLIC OF IRAN,                                               :
                                                                        :
                   Defendant.                                           :
                                                                        :
------------------------------------------------------------------------x


                            NOTICE OF WITHDRAWAL OF COUNSEL

        PLEASE TAKE NOTICE that William A. Friedman, formerly of OSEN LLC, withdraws

his appearance on behalf of plaintiffs in the above-captioned matter and hereby requests that no

further ECF notices be given or required of him in the action, and that no documents or other

pleadings in the action he served upon him.

        All other counsel from OSEN LLC who have appeared on behalf of plaintiffs will remain

in this action.


Dated: July 5, 2019
       Hackensack, NJ

                                                              /s/ William A. Friedman
                                                              William A. Friedman (DC Bar No. NJ012)
                                                              OSEN LLC
                                                              2 University Plaza, Suite 402
                                                              Hackensack, NJ 07601
                                                              (201) 265-6400
                                                              (201) 265-0303 Fax
                                                              wfriedman@osenlaw.com

                                                              Attorneys for Plaintiffs
